Citation Nr: 1422700	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating in excess of 10 percent for service-connected PTSD.  Upon review of the claims file, the Board finds there is a further duty to assist the Veteran in this claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).

The Veteran was last afforded a VA psychiatric examination in March 2007, over seven years ago.  Although the mere passage of time is insufficient to require a new VA examination, the U.S. Court of Appeals for Veterans Claims (Court) has held that, where a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174 (2007), see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

The Board finds that a new VA psychiatric examination is warranted.  First, the Board notes that the March 2007 VA examiner failed to discuss, beyond cursory notations, the impact of the Veteran's psychological symptomatology on his social and occupational functioning.  This issue is important as it relates specifically to the rating criteria for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).           

Further, in an April 2014 statement, submitted by the Veteran's representative, it is noted that the Veteran "had, and may even now have, only seasonal employment in snow removal."  The representative noted that the part-time employment could be explained because the Veteran was in college.  The Board finds that it is unclear by this statement whether the Veteran is currently employed at the present time.  The Veteran's employment and school attendance directly relates to the issue of social and occupational functioning as contemplated by the PTSD rating criteria.   For these reasons, the Board finds that a new VA psychiatric examination is necessary in order to assist in determining the current level of the Veteran's PTSD disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA PTSD or mental disorders examination in order to assess the current severity of his PTSD disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

2.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



